Fourth Court of Appeals
                                       San Antonio, Texas
                                               April 13, 2016

                                           No. 04-16-00230-CV

                                 IN RE SEMGROUP CORP.,
             Rose Rock Midstream, L.P., and Rose Rock Midstream Field Services, LLC

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On April 13, 2016, relators filed a petition for writ of mandamus and an unopposed
emergency motion for temporary relief. This court is of the opinion that a serious question
concerning the mandamus relief sought requires further consideration. See TEX. R. APP. P.
52.8(b). The respondent and the real parties in interest may file a response to the petition
for writ of mandamus in this court no later than May 4, 2016. Any such response must
conform to Texas Rule of Appellate Procedure 52.4.

        Relators’ request for temporary relief is GRANTED. The trial court’s order compelling
the depositions of Norm Szydlowski and Pete Schwiering to occur by April 24, 2016 is
TEMPORARILY STAYED pending further order of this court. Plaintiffs’ notices of intention to
take the depositions of Norm Szydlowski and Pete Schwiering beginning April 22, 2016 are also
TEMPORARILY STAYED pending further order of this court.

           It is so ORDERED on April 13, 2016.

                                                        PER CURIAM


           ATTESTED TO: __________________________________
                        Keith E. Hottle, Clerk

1
  This proceeding arises out of Cause No. 15-01-13356-ZCV, styled Maribel Rodriguez, Individually and as
Representative of the Estate of David Rodriguez, Deceased and as Next Friend of Maribel Rodriguez, Alejandro
Rodriguez and David Rodriguez, Minors; Juan Rodriguez, Individually, and Maria A. Cerda de Rodriguez,
Individually v. Rose Rock Midstream Field Services, LLC; Rose Rock Midstream, LP; SemGroup Corporation and
Jesus T. Riojas, pending in the 293rd Judicial District Court, Zavala County, Texas, the Honorable Bill C. White
presiding.